DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4286363 to Morin (“Morin”).
-From Claim 1: Morin discloses a ball socket assembly, comprising:
a housing 10 made of a monolithic piece including a lower wall 11 and having an inner bore 18 which extends along a central axis from a closed first end at said lower wall to an open second end opposite of said lower wall;
a ball stud 14 having a ball portion and a shank portion, said ball portion being disposed in said inner bore of said housing, said ball portion having opposing first and second hemispheres, and said shank portion projecting out of said housing through said open second end;
an exit bearing 12 disposed in said Inner bore of said housing, said exit bearing being made of a polymeric material, said exit bearing being in slidable contact with at least one of said first and second hemispheres (second hemisphere being the hemisphere closer to the open second end) of said ball portion of said ball stud, and said exit bearing having an upper surface which faces axially towards said open second end of said housing;
a cover plate 16 in direct contact with said upper surface of said exit bearing along a surface-to-surface contact area that has an annular shape to capture said exit bearing in said inner bore of said housing; and
said surface-to-surface contact area being angled axially towards said open second end of said housing from a radially outermost end of said surface-to-surface contact area to a radially innermost end of said surface-to-surface contact area for supporting said exit bearing against radial expansion in response to axial loads being applied on said exit bearing from said ball portion of said ball stud.
-From Claim 2: Morin discloses wherein said cover plate has a top surface 42 facing towards said open second end of said inner bore, said top surface having an inner edge and an outer edge, and in an axial direction, said outer edge being closer to said open second end of said inner bore than said inner edge for allowing an increased swing angle range of said ball stud relative to said housing.
-From Claim 3: Morin discloses wherein said top surface of said cover plate has a partial torus shape.
-From Claim 4: Morin discloses wherein said housing is deformed radially inwardly (at 38) adjacent said open second end of said inner bore to capture said cover plate in said inner bore.
-From Claim 5: Morin discloses wherein said cover plate 16 is made of metal.
-From Claim 6: Morin discloses wherein said cover plate 16 extends radially outwardly past an outermost periphery of said exit bearing 12.
-From Claim 7: Morin discloses wherein said exit bearing 12 is in slidable contact with both said second hemisphere of said ball portion and with an equator of said ball portion of said ball stud, said equator separating said first and second hemispheres.
-From Claim 8: Morin discloses wherein said exit bearing is in a tight-fitting relationship with an inner surface of said housing.
-From Claim 10: Morin discloses wherein said lower wall 11 is shaped to its final form through at least one of a casting, forging, and machining operation.
-From Claim 11: Morin discloses a method of making a ball socket assembly, comprising the steps off 
preparing a housing 10 that is made as a monolithic piece, the housing including a lower wall 11 and an inner bore 18 which extends along a central axis from a closed first end at the lower wall to an open second end opposite of the lower wall;
after at least the lower wail of the housing is shaped to its final form, inserting a ball portion of a ball stud 14 into the inner bore of the housing through the open second end, the ball portion having a first hemisphere and a second hemisphere and an equator which separates the first and second hemispheres;
inserting an exit bearing 12 into the inner bore of the housing through the open second end, the exit bearing being made of a polymeric material;
establishing slidable contact between at least one of the first and second hemispheres of the ball portion and the exit bearing;
inserting a cover plate 16 into the inner bore through the open second end and establishing direct contact between an upper surface of the exit bearing and a bottom surface of the cover plate along a surface-to-surface contact area; and
the surface-to-surface contact area being angled axially towards the open second end of the housing from a radially outermost end of the surface-to-surface contact area to a radially innermost end of the surface-to-surface contact area for resisting radial expansion of the exit bearing in response to axial loads being applied on the exit bearing from the ball portion of the ball stud.
-From Claim 12: Morin discloses wherein the cover plate has a top surface 42 which faces towards the open second end of the inner bore, the top surface having an inner edge and an outer edge, and the outer edge being closer to the open second end of the inner bore than the inner edge for allowing an increased swing angle range of the ball stud relative to the housing.
-From Claim 13: Morin discloses wherein the top surface of the cover plate has a partial torus shape.
-From Claim 14: Morin discloses wherein the housing is deformed radially inwardly (at 38) adjacent the open second end of the inner bore to capture the cover plate in the inner bore.
-From Claim 15: Morin discloses wherein the cover plate is made of metal.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin in view of WO 2016/089819 to Parker et al. (“Parker”).
-From Claim 9: Parker teaches a ball socket assembly similar to Morin, which includes both an exit bearing 52 and a backing bearing 54 which is made as a separate piece from said exit bearing, said backing bearing being disposed in said inner bore of said housing, and said backing bearing being in slidable contact with said first hemisphere of said ball portion of said ball stud.
Parker further teaches that the backing bearing includes lubricant grooves for distributing lubricant along the contact surface 65 (para. 0022)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morin by adding a backing bearing as taught by Parker in order to facilitate pivoting (by providing lubrication) of the ball stud within the housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        3/24/2022